Citation Nr: 0200752
Decision Date: 01/22/02	Archive Date: 03/15/02

DOCKET NO. 00-23 893           DATE  JAN 22, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Entitlement.to 38 U.S.C.A. 1151 benefits for a disability of the
right eye.

REPRESENTATION

Appellant represented by: Gary A. Pickren, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, with assistance from Sterling Anderson,
Attorney

ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The appellant had active duty service from November 1952 to October
1954. This appeal comes before the Board of Veterans' Appeals
(Board) from an August 2000 rating decision from the Department of
Veterans Affairs (VA) Regional Office (RO) in Columbia, South
Carolina.

The appellant appeared for a videoconference hearing before the
undersigned. At that time there was a power of attorney on file to
Gary Pickren. At the hearing, another attorney from the same firm
appeared to assist and represent the appellant. Since a fee
agreement, and another copy of the power of attorney firm have been
submitted for association with the claims folder. For W. Anderson
to assist in representing the appellant specific written agreement
from the appellant is indicated. See 38 C.F.R. 20.603(c) (2001).
Representation was conceded for the hearing, as the appellant was
present and agreed to the presence of Mr. Anderson.

REMAND

The medical evidence of record indicates that the appellant was
diagnosed with cataract and glaucoma in the right eye, and that on
October 23, 1998, he underwent a combined trabeculectomy for the
glaucoma in that eye. The surgery was performed at the VA Medical
Center (VAMC) in Bronx, New York. Three days after surgery, he
developed endophthalmitis in the right eye. The appellant asserts
that as a result of improper or negligent VA treatment, he
developed endophthalmitis in the right eye, which resulted in
blindness in that eye.

The appellant reports that he received treatment at the Bronx, New
York, VAMC until November 1999, and that thereafter, he received
treatment at the Charleston, South Carolina, VAMC. The record
indicates that the RO has obtained the VA medical records for
treatment received at the VAMC in Bronx in October 1998, through
the VAMC in Charleston. However, according to the appellant, there
are additional treatment records. The RO should contact the VAMC's
in Bronx, New York, and Charleston, South Carolina, to obtain any
outstanding medical records,

2 -

and associate such records with the claims file. The Board
emphasizes that records generated by VA facilities that may have an
impact on the adjudication of a claim are considered constructively
in the possession of VA adjudicators during the consideration of a
claim, regardless of whether those records are physically on file.
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v.
Derwinski, 2 Vet. App. 611, 613 (1992).

Once the above-requested development has been accomplished, the
appellant should be scheduled for a VA examination to determine
whether any current disability of the right eye resulted from
negligent or improper VA treatment.

The appellant is hereby advised that failure to report to any
scheduled examination, without good cause, may well result in a
denial of the claim. 38 C.F.R. 3.655 (2001). Examples of good cause
include, but are not limited to, the illness or hospitalization of
the claimant and death of an immediate family member. Id. If the
appellant does not report to the scheduled examination, the RO
should obtain and associate with the record any notice(s) sent to
him concerning such examination.

Additionally, it is noted that the attorney present at an October
2001 videoconference hearing before the undersigned was a different
attorney than the attorney of record. Since the case must be
remanded for other development, the RO should obtain from the
appellant appropriate consent form for additional representatives,
or a new power of attorney, if there is a new attorney of record.
See 38 C.F.R. 20.603 (2001).

The Board notes that the above-requested development is consistent
with duties imposed by the Veterans Claims Assistance Act of 2000,
which, among other things redefines VA's duties to notify and
assist a claimant in connection with a claim. Pub. L. No. 106-475,
114 Stat. 2096 (Nov. 9, 2000) (codified, as amended, at 38 U.S.C.A.
5100, et. seq.) (West Supp. 2001,)). However, the actions
identified herein do not relieve the RO of the responsibility to
ensure that the Act has been fully complied with. Hence, in
addition to the actions requested above, the RO

3 -

should also undertake any other development and/or notification
action deemed warranted by the Act.

Finally, it is noted that after the hearing there is additional
evidence that has been submitted for association with the claims
folder. In view of the need for further development, this will be
for initial consideration by the RO.

Accordingly, this case is REMANDED for the following:

1. The RO should contact the appellant to obtain an appropriate
consent form for representation by additional attorneys associated
with the attorney of record, or, if there is a new attorney of
record, an updated power of attorney.

2. The RO should take the necessary steps to obtain any outstanding
VA treatment records from the VAMC's in Charleston, South Carolina,
and Bronx, New York. In particular, the RO should ensure that any
treatment records from the Bronx, New York, VAMC, for the period
from November 1998 to November 1999, and records from the
Charleston, South Carolina, VAMC, from November 1999 to the
present, are obtained and associated with the claims file. If any
requested records are not available, or the search for any such
records otherwise yields negative results, this fact should be
noted in the claims file, and the appellant and his attorney should
be so notified. The appellant is also free to submit any pertinent
medical or other records in his possession, and the RO should
afford him the opportunity to do so before arranging for him to
undergo examination.

4 -

3. Once the above-requested development has been accomplished, the
appellant should be scheduled for a VA examination with an
ophthalmologist. The examiner is asked to provide a diagnosis for
any disability of the right eye. The examiner is then asked to
state whether it is at least as likely as not that such
disability(ies) of the right eye was caused by VA medical,
hospital, or surgical treatment, and that the proximate cause of
the disability was A) carelessness, negligence, lack of proper
skill, error in judgment, or similar instance of fault on the part
of VA; or B) an event not reasonably foreseeable. The entire
claimsfile must be made available to and be reviewed by the
physician designated to examine the appellant. All findings, along
with the complete rationale for each opinion expressed and
conclusion reached should be set forth in a typewritten report.

4. If the appellant fails to report to any scheduled examination,
the RO should obtain and associate with the record any notice(s) of
the examination sent to the appellant.

5. To help avoid future remand, the RO must ensure that all
requested development has been completed (to the extent possible)
in compliance with this REMAND. If any action is not undertaken, or
is taken in a deficient manner, appropriate corrective action
should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

6. The RO must also review the claims files and ensure that all
notification and development required by the Veterans Claims
Assistance Act of 2000 is completed. In particular, the RO should
ensure that the new notification

5 -

requirements and development procedures contained in sections 3 and
4 of the Act (codified, as amended, at 38 U.S.C.A. 5100, 5102,
5103, 5103A and 5107 (West Supp. 2001)), and the pertinent final
regulations implementing the Act, are fully satisfied.

7. After completion of the above requested development, and any
other indicated development and/or notification action, the RO
should re-adjudicate the claim. The RO should consider the
provisions of 38 C.F.R. 3.655, as appropriate. The RO must provide
adequate reasons and bases for its determinations.

8. Unless the benefit sought on appeal is granted, the RO should
furnish to the appellant and his attorney an appropriate
supplemental statement of the case, and afford them the opportunity
to provide written or other argument in response thereto before the
claims file is returned to the Board for further appellate
consideration.

The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

6 -

4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, pares. 8.44-8.45 and 38.02-38.03.

MICHAEL D. LYON 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).

7 -



